Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered October 5, 2009, convicting defendant, after a jury trial, of burglary in the third degree, robbery in the second degree, criminal impersonation in the first degree and petit larceny, and sentencing him, as a persistent violent felony offender, to an aggregate term of 16 years, unanimously modified, on the law, to the extent of vacating the burglary conviction and dismissing that count of the indictment, and otherwise affirmed.
For the reasons stated in our decision on a codefendant’s appeal (People v Smith, 87 AD3d 920 [1st Dept 2011], affd, 22 NY3d 1092 [2014]), we find that the burglary conviction was based on legally insufficient evidence. Defendant’s other challenges to the sufficiency or weight of the evidence are similar to arguments this Court rejected on the codefendant’s appeal, and we find no reason to reach a different result.
We have considered and rejected defendant’s pro se claims.
Concur — Acosta, J.P., Andrias, Moskowitz, Richter and Manzanet-Daniels, JJ.